Ethridge, J.,
delivered the opinion of the court.
The appellant was indicted, tried, and convicted for the manufacture of intoxicating liquor and sentenced to two *448yeans in the state' penitentiary. On the trial the deputy sheriff named J. C. Weaver testified to seeing, the appellant engaged in the operation of a still in the town of D’Lo on several ocassions; that he afterwards went to the house and stated to appellant’s wife, the appellant being absent, that he understood they had intoxicating liquor there; that she denied it, hut told him if he doubted it to come in and see; that he went in the house and searched and found appliances for making liquor, a homemade still, and some liquor. He testified that he did not have a search warrant. The sheriff testified also to the same search, and that they did have a search warrant. The sheriff’s testimony was not positive as to who procured the search warrant. He stated he may have gotten it himself, or that Weaver may have gotten it, or it may have been procured by another Weaver; that it had been a good while, and he was no sure who procured it; hut that he was certain they had it. He testified pretty strongly as to his recollection of having the search warrant. Appellant’s wife testified that she was so badly frightened by the conduct of the officer that she did not know what she said to them; that Mr. Weaver was cursing and had his pistol, and she was scared nearly to death and did hot know what statements she made to them or what they found on the place.
In this condition of the evidence the court granted the state the following instruction;:
‘ ‘ The court charges the jury for the state that, if you believe from the evidence beyond a reasonable doubt that the defendant made intoxicating liquors as charged in the indictment, it is your sworn duty to find him guilty as charged, and this is true although you believe defendant has stayed in jail several months, and that the sheriff nor Mr. Weaver had no search warrant.”
The effect of this instruction is to tell the jury that it immaterial whether the officers had a search warrant or not, and it is immaterial as to how the evidence was obtained if the defendant was guilty as charged. In Tucker *449v. State (Miss.), 90 So. 845, it was held that evidence obtained by means of an illegal search could not be used in evidence against the accused. We think the evidence left it to the jury to determine whether or not the officers had a search warrant, and also it was for the jury to decide whether appellant’s wife as a matter of fact authorized the officer to enter the house and make a search. If her testimony be taken as true, the officer would have no authority to enter the house. While there is other evidence in the record for the state tending to show the appellant’s guilt, still the evidence obtained by the search may have been the cause of the jury’s finding the verdict of guilty. It was error to grant the instruction for the state set out above for which the judgment must be reversed, and the cause remanded.

Reversed m%d remanded.